OPINION — AG — (1) THE DISTRICT COURTS OF THIS STATE HAVE JURISDICTION OVER ALL TRAFFIC OFFENSES COMMITTED BY NON INDIANS REGARDLESS OF WHERE IN THE STATE THE ALLEGED OFFENSE TOOK PLACE. (2) STATE OFFICERS HAVE A DUTY TO ARREST ANY PERPETRATOR OF AN OFFENSE AGAINST THE LAWS OF THE UNITED STATES COMMITTED IN THE OFFICERS PRESENCE, AND TRANSPORT THE ALLEGED OFFENDER WITHOUT DELAY TO A MAGISTRATE. (3) OFFICERS OF THE STATE HIGHWAY PATROL ARE OBLIGATED TO INVESTIGATE AND REPORT ALL MOTOR VEHICLE ACCIDENTS FOR THE STATE HIGHWAY SYSTEM OUTSIDE OF INCORPORATED MUNICIPALITIES REGARDLESS OF THE FACT THE SCENE OF THE MOTOR VEHICLE ACCIDENT MAY BE IN "INDIAN COUNTY". (4) NO MOTOR VEHICLE, REGARDLESS OF THE RACE OR RESIDENCE OF THE OWNER, MAY BE REGISTERED IN OKLAHOMA ABSENT COMPLIANCE WITH OKLAHOMA FINANCIAL RESPONSIBILITY LAWS (47 O.S. 1971, 7-101 [47-7-101], ET SEQ., AND 47 O.S. 1971, 7-601, [47-7-601] ET SEQ., AS AMENDED) (5) THE ENTITLEMENT OF ANY PERSON, REGARDLESS OF RACE OR PLACE OF RESIDENCE, TO A MOTOR VEHICLE OPERATOR'S LICENSE OR PERMIT INCLUDES THE OBLIGATION TO REPORT MOTOR VEHICLE ACCIDENTS AND THE FAILURE TO REPORT MOTOR VEHICLE ACCIDENTS COULD RESULT IN THE LOSS OF AN INDIVIDUALS OPERATORS LICENSE OR PERMIT. (6) DUE TO THE DISSOLUTION OF THE INDIAN TRIBES OF FORMER "INDIAN TERRITORY" AS GOVERNMENTS OF LIMITED SOVEREIGNTY, THERE IS NO "INDIAN COUNTRY" IN SAID FORMER "INDIAN TERRITORY" OVER WHICH TRIBAL AND THUS FEDERAL JURISDICTION EXISTS. CITE: 47 O.S. 1971, 2-117 [47-2-117], 47 O.S. 1971, 7-201 [47-7-201], 47 O.S. 1971, 7-601 [47-7-601] — 47 O.S. 1971, 6-607 [47-6-607], 47 O.S. 1971, 10-101 [47-10-101], 47 O.S. 1971, 10-114 [47-10-114], ARTICLE III, SECTION 1, ARTICLE I, SECTION 3 (JOHN F. PERCIVAL) ** THIS OPINION MODIFIED BY OPINION NO. 90-032 **